Citation Nr: 1704656	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 11, 2009.


REPRESENTATION

Appellant represented by:	Symantha Shelton, Agent


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent rating effective from December 2, 2008.  The Veteran appealed the initial rating assigned for his posttraumatic stress disorder (PTSD).  During the course of that appeal, the issue of entitlement to a TDIU had been raised by the record as part of the claim for a higher rating.  See Rice v. Shinseki¸ 22 Vet. App. 447 (2009).  The Board took jurisdiction over the TDIU issue and remanded it for additional development in March 2013 and June 2014.

In August 2014, the Appeals Management Center (AMC) issued a rating decision assigning a 70 percent rating for PTSD effective from August 11, 2009, and a 100 percent rating effective from April 24, 2014.  In March 2016, the Board granted a 70 percent rating for PTSD for the entire period prior to April 24, 2014, and granted a TDIU effective from August 11, 2009.  The issue of entitlement to a TDIU prior to August 11, 2009, was again remanded.


FINDINGS OF FACT

Prior to August 11, 2009, the Veteran's PTSD precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

Prior to August 11, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For the period prior to August 11, 2009, the Veteran has been service-connected for PTSD at 70 percent.  Therefore, he meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an October 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had worked as a letter carrier for the U.S. Postal Service from 1979 to 2009.  He also had four years of college-level education in social services.

Private treatment records dated January 2009 show the Veteran was diagnosed with severe PTSD.  The treating physician indicated that the Veteran's symptoms significantly interfered with his professional, social, and personal life.  His hypervigilance and hyperarousal prevented him from being consistently productive at any job, and his memory and concentration problems impacted his ability to learn new skills.  His hyperirritability and hypervigilance compromised his ability to initiate or sustain work relationships.  The physician concluded that, due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery was poor and he was totally disabled and unemployable.

The above findings are the only significant evidence from the appeal period regarding the issue of employability.  They establish that the functional impairment from the Veteran's service-connected PTSD would prevent him from engaging in gainful employment in either his past occupation as a mail carrier or another profession.  Therefore, a TDIU prior to August 11, 2009 is warranted.


ORDER

A TDIU prior to August 11, 2009, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


